 


110 HRES 1185 EH: Expressing the sense of the House of Representatives that Congress should recognize the important contributions of Americans who serve as foster parents and, in doing so, unselfishly open their homes and family lives to children in need.
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1185 
In the House of Representatives, U. S.,

May 20, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congress should recognize the important contributions of Americans who serve as foster parents and, in doing so, unselfishly open their homes and family lives to children in need. 
 
 
Whereas the Nation’s foster care system provides a sanctuary for children who are unable to live safely in their homes; 
Whereas in 2006, some 799,000 children spent at least 24 hours in foster care and, on any given day, roughly 510,000 children were in the Nation’s foster care system; 
Whereas the primary goal of foster care is to ensure the safety and well-being of children while working to expeditiously provide children with a permanent, safe, and loving home; 
Whereas via reunification with parents, adoption, or legal guardianship, some 289,000 children left foster care in 2006 for a permanent home; 
Whereas 303,000 children entered foster care in 2006; 
Whereas more than 43 percent of the children that entered foster care in 2005 were age 5 and younger; 
Whereas studies have found that a child’s early years are critical for his or her brain development, making it extremely important for all children to live in a safe and loving home during this critical period in their lives; 
Whereas in 2005, the median age of a child in foster care was just over 10 years old and the median length of stay for a child in foster care was nearly 16 months; 
Whereas while a majority of children living in foster care had the goal of being reunified with their parents, nearly 20 percent of foster children were seeking adoption in 2005; 
Whereas each year as many as 24,000 teens will reach the age of 18 while in foster care and age out of the system without finding a permanent family; 
Whereas on any given day in 2006, there were as many as 129,000 children in the foster care system waiting to be adopted; 
Whereas in 2005, roughly 60 percent of the children who left foster care for a permanent adoptive family were adopted by their foster parents and another 25 percent were adopted by relatives; and 
Whereas it would be appropriate to designate the month of May 2008 as National Foster Care Month: Now, therefore, be it  
 
That it is the sense of the United States House of Representatives that— 
(1)all Americans should work together to strengthen families and reduce the need of foster care placement for children; and 
(2)Congress should continue its commitment to providing critical assistance to children and families involved in the foster care system through the title IV program in the Social Security Act and other programs that are designed to help children reunite with their parents or find a loving and permanent home when they cannot return to their biological parents. 
 
Lorraine C. Miller,Clerk.
